Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 1 of 11 PagelD 680

 

Mas 20 08 02:48p SMVF Law Offices 248 442-0518 p.2

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT {the “Agreement”) is entered into
between MARION BLAIN, individually; RONALD W. LECH, II, individually;
MELISSA HATFIELD, individually; RONALD W,. LECH, H, as personal
representative or administrator of the Estate of Ronald W. Lech, III, deceased.

FACTUAL RECITATIONS:

A life insurance policy was purchased from State Farm Life Insurance Company
(“State Farm"). policy number LF-]63)-8104 dated August 25, 1998 in the amount of
$50,000.00. Ronald W. Lech, IN (“Lech IIT} was the insured party. In 2002, the policy
was converted to a universal life policy, policy number LF-2033-9948 dated October 20,
2002 (the Policy’).

On June 5, 2007, Lech IDI died,

On June 20, 2007, a petition was filed to commence probate of the Estate of Lech
Ii] (the “Michigan probate case”). Notice of filing of the petition was provided to Lech II
and Blain. Lech II was appointed as Persona] representative or administrator of the Estate
(“Estate”) without objection on July 18, 2007.

On July 17, 2007, Marion Blain (“Blain”) filed a lawsuit (the “Florida state court
case”) against State Farm and Lech I], alleging, inter alia, that State Farm breached the
contract by failing to pay the proceeds of the policy to Blain, and that Lech JI interfered
with the contract between State Farm and Blain. On January 18, 2008, Blain voluntarily
dismissed the Florida state court case.

On September 14, 2007, Lech I] filed a lawsuit (the “Michigan state court case"’)
Initials:

NL Marion Blain . Ronald W. Lech. I
Melissa Hatfield

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 2 of 11 PagelD 681

«Mar:20 O08 02:48p SMVF Law “~@ . @ 442-0518 p.3

Settlement Agreement
Page Two

against Blain, alleging, éurer alia, that Blain engaged in breach of contract, intentional
infliction of emotional distress and fraud in the inducement. That Complaint was later
amended on November 1, 2007 to include claims by Melissa Hatfield (‘Hatfield’) and
the Estate against Blain and for the proceeds of the Policy. State Farm was also added as
a party defendant.

On October 10, 2007, State Fann filed a lawsuit (the “Federal case’’) apainst
Blain, Lech H, the Estate and Hatfield, seeking interpleader of the proceeds of the
insurance policy. Blain, filed counterclaims against State Farm and cross claims against
Lech II.

The parties intend and desire that their relations be finally resolved by this
Agreement in order to settle and determine in all respects and for al] purposes, their
claims and demands in such a manner that any acuion with respect to the nights and
obligations, past and present, of all parties with respect to the others, be finally and
conclusively settled and determined by this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises
and undertakings contained in this Agreement. and other good and valuable
consideration, the parties agree as follows.

1, MUTUAL RELEASES:

A. Releases by Manon Blain:
1) Blain, individually (including, without limitation, her beirs, successors,
Initials:
* Manion Blain Ronald W. Lech, I

 

Melissa Hatfield

 

 

 
 

Case 8:19-cv-02983-MSS-TGW_ Document 73-3 Filed 07/06/21 Page 3 of 11 PagelD 682

‘Mar'2008 0249p = SMVF Law ony @ 1:205:8 p.4

Settlement Agreement
Page Three

and assigns, and anyone claiming by, through or under her), for and in consideration of
the mutual! promises referenced in this Agreement, the receipt of which is acknowledged
by the parties, does fully remise, release, acquit, and forever discharge Lech II,
individually (including, without limitation. bis heirs, successors, and assigns. jointly and
severally} from any and all rights, claims, demands, damages, actions, and causes of
action, of any nature whatsoever, whether arising at law, in equity or in an administrative
context, which Blain may have had or may now have up to the date of this Settlement
Agreement, against Lech J] in connection with any relationship between Blain and Lech
Ni, which existed prior to or through the date of this Agreement.

2) Blain, individually (including, without limitation, her heirs, successors,
and assigns, and anyone claiming by, through or under her), for and in consideration of
the mutual promises referenced in this Agreement, the receipt of which is acknowledged
by the parties, does fully remise, release, acquit, and forever discharge Hatfield,
individually (including, without limitation, her heirs, SUCCESSOrS, and assigns, jointly and
severally) from any and all rights, claims, demands, damages, actions, and causes of
action, of any nature whatsoever, whether arising at law, in equity or in an administrative
context, which Blain may have had or may now have up to the date of this Settlement
Agreement, against Hatfield, in connection with any relationship between Blain and
Hatfield, which existed prior to or through the date of this Agreement,

3) Blain (including, without Jimitation, her heirs, Successors, and assigns, and
anyone Claiming by, through or under her), for and in consideration of the mutual
Initials:

NA Marion Blain Ronald W. Lech, II
Melissa Hatfield

 
 

Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 4 of 11 PagelD 683

‘ Mar 20 68 0248p SMVF “aw og - 442-0518 D5

Settlement Agreement
Page Four

promises referenced in this Agreement, the receipt of which is acknowledged by
the parties, daes fully remise, release, acquit, and forever discharge the Estate and Lech,
II, as persona! representative or administrator of the Estate (including, without limitation,
the estate’s successors and assigns, jointly and severally) from any and all tights, claims,
demands, damages, actions, and causes of action, of any nature whatsoever, whether
arising at law, in equity or in an administrative context, which Blain may have had or
may now have up to the date of this Settlement Agreement, against Lech, II, as personal
representative or administrator of the Estate and the Estate in connection with any
relationship between Blain and the Estate which existed prior to or through the date of
this Agreement. |

B. Releases by Lech II:
1) Lech U, individually, (including, without limitation, hig heirs, successors, and
assigns, and anyone claiming by, through or under him). for and in consideration of the
mutual promises referenced in this Agreement, the receipt of which is acknowledged by
the parties, does Fully remise, release, acquit, and forever discharge Blain, individually,
(including, without limitation, her heirs, successors, and assigns, jointly and severally)
from any and all rights, claims, demands, damages, actions, and causes of action, of any
nature whatsoever, whether arising at law, in equity or in an administrative context,
which Lech IT, may have had and may now have up to the date of this Settlement

Agreement, agains: Blain, in connection with any relationship between Lech Hl, and Blain

Initials:

WL Marion Blain

Melissa Hatfield

Ronald Ww, Lech, I]

 

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 5 of 11 PagelD 684

' Mar 20 08 02:49p SMVF Law ~~} OC) 442-0518 3.6

Settlement Agreement
Page Five

which existed prior to or through the date of this Agreement.

2) Lech II, as personal representative or administrator of the Estate and the
Estate (including, without limitation, the Estate’s successors, and assigns, and anyone
claiming by, through or under the Estate), for and in consideration of the mutual promises
referenced in this Agreement, the receipt of which is acknowledged by the Parties, does
fully remise, release, acquit, and forever discharge Blain, individually Gncluding, without
limitation, her heirs, successors, and assigns, jointly and severally) from any and all
nights, claims, demands, damages, actions, and causes of action, of any nature
whatsoever, whether ansing at law, in equity or in an administrative context, which Lech
Il, as personal representative or administrator of the Estate and the Estate may have had,
and may now have up to the date of this Settlement Agreement, against Blain, in
connection with any relationship between Blain and the Estate, which existed Pnor to or
through the date of this Agreement,

Cc. Releases by Melissa Hatfield:

1) Hatfield, individuaily, (including, without tmitation, her heirs, successors,
and assigns, and anyone claiming by, through or under her), for and in consideration of
the mutual promises referenced in this Agreement, the receipt of which is acknowledged
by the parties, does fully remise, release, acquit, and forever discharge Blain, individually
(including, without limitation, her heirs, successors, and assigns, jointly and severally)

from any and all rights, claims, demands, damages, actions, and causes of action, of any

Initia!s:
alle Manon Blain
Melissa Hatfield

. Ronald W. Lech, II

 

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 6 of 11 PagelD 685

 

 

‘Mar ’20 08 02:50p SMVF Law Ofc Qe220518 2.7

Settlement Agrecment
Page Six

nature whatsoever, whether arising at law, in equity or in an administrative context,
which Hatfield may have had and may now have up to the date of this Sertlement
Agreement, against Blain, in connection with any relationship between Hatfield and
Blain which existed prior to or through the date of this Agreement,

2. RELEASE OF STATE FARM: Contemporaneously with the execution
of this Agreement, the parties will execute 2 release in the form attached hereto as Exhibit
A which the parties acknowledge directs State Farm to disburse the proceeds of the
Policy, to be made payable and to the Siciliano Mychalowych Van Dusen and Feul Client
Trust Account, for disbursernent solely as directed by Lech JJ, and Hatfield. Blain
releases any and all claims to the proceeds of the Policy.

3. DISMISSAL OF ALL PENDING LITIGATION, WITH
PREJUDICE: Contemporaneously with the execution of this Agreement, the respective
parties shall dismiss the Michigan state court case, the Federal case and any proceedings
in the Michigan probate cour case, and any and all pending litigation, with prejudice,
with each party to bear their own costs and attomey’s fees. The parties direct their
counsel! to enter Orders in the form of Exhibit B and Exhibit C.

4, MODIFICATION: Any modification of this Agreement must be in
writing and signed by all parties to be enforceable.

5. ATTORNEY’S FEES, COSTS AND SUIT MONEY: Each party
will be responsible for their awn attorney's fees, costs and suit money.

me . .
rv Marion Blain Ronald W. Lech, I]
Melissa Hatfield

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 7 of 11 PagelD 686

 

 

‘Mar ’20 08 02:50p SMVF Law Ofc Qe220518 2.7

Settlement Agrecment
Page Six

nature whatsoever, whether arising at law, in equity or in an administrative context,
which Hatfield may have had and may now have up to the date of this Sertlement
Agreement, against Blain, in connection with any relationship between Hatfield and
Blain which existed prior to or through the date of this Agreement,

2. RELEASE OF STATE FARM: Contemporaneously with the execution
of this Agreement, the parties will execute 2 release in the form attached hereto as Exhibit
A which the parties acknowledge directs State Farm to disburse the proceeds of the
Policy, to be made payable and to the Siciliano Mychalowych Van Dusen and Feul Client
Trust Account, for disbursernent solely as directed by Lech JJ, and Hatfield. Blain
releases any and all claims to the proceeds of the Policy.

3. DISMISSAL OF ALL PENDING LITIGATION, WITH
PREJUDICE: Contemporaneously with the execution of this Agreement, the respective
parties shall dismiss the Michigan state court case, the Federal case and any proceedings
in the Michigan probate cour case, and any and all pending litigation, with prejudice,
with each party to bear their own costs and attomey’s fees. The parties direct their
counsel! to enter Orders in the form of Exhibit B and Exhibit C.

4, MODIFICATION: Any modification of this Agreement must be in
writing and signed by all parties to be enforceable.

5. ATTORNEY’S FEES, COSTS AND SUIT MONEY: Each party
will be responsible for their awn attorney's fees, costs and suit money.

me . .
rv Marion Blain Ronald W. Lech, I]
Melissa Hatfield

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 8 of 11 PagelD 687

 

‘Mar 20 08 0250p SMVF Law onic Qo12051 0.8

Settlement Agreement
Page Seven

6. REMEDIES UPON DEFAULT: In the event any party ta this
Agreement defaults in any obligations hereunder, the party in default shall be liable to the
non-defaulting party for damages or specific performance of all obligations contained
herein. Additionally, the defaulting party shall be liable to the non-defaulting party for
all reasonable expenses incurred in enforcing this Agreement or the obligations created
hereunder, including reasonable attorney's fees of whatever nature (including appellate
and bankrupicy attorney’s fees).

7, INDEPENDENT LEGAL COUNSEL; Each party has (or has been
advised) to seek independent legal advice by counsel of his or her own selection in the
negotiation of this Agreement. Each party fully understands the facts and has been
informed fully as to his or her legal nghts and obligations. Each party is signing the
Agreement freely and voluntarily, intending to be bound by it.

8. ENTIRE AGREEMENT: Each party understands that this Agreement
constitutes the entire agreement between the parties and supersedes any prior
understandings or agreements made by them on the subjects covered in this Agreement.

9. NECESSARY DOCUMENTS: The parties hereto shal] execute and
deliver to the other party or their agents, any documents which may be required to carry
out and accomplish the intention of this Agreement and each of the parties shall dw al]
other necessary things to accomplish that end. If either party shall fail to comply with the

provisions of this Agreement or any of the mandatory requirements contained herein,

Initials: .
XO Marion Blain Ronald W. Lech,
Melissa Hatfleld

 

 

 
 

Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 9 of 11 PagelD 688

‘Mar 20 08 02:51p SMYVF Law oric® @ 12.0518 D8

Settlement Agreement
Page Eight

then this Agreement shall constitute an actual grant, assignment and conveyance of such
property rights in such matters and with such force and effect as may be necessary.

10. CONSTRUCTION AND VENUE: In the event disputes arise
conceming this Agreement, the parties agree that any of them may petition che Oakland
County Circuit Court for recourse, which court shal] have exclusive jurisdiction and
venue in this matter.

11. CHOICE OF LAW: The laws of the State of Michigan shall gover the
validity, construction, interpretation and effect of this Agreement.

12. INTERPRETATION OF HEADINGS: The headings of this
Agreement are for the convenience of reference only and shal] not affect the
interpretation hereof.

13, COUNTERPARTS: This Agreement may be executed in counterparts.
each of which shall be considered an original hereof.

14, EFFECTIVE DATE: This Agreement is effective as of the date of
its execution by all parties as indicated below.

15, SEVERABILITY: In the event that any Court declares any provision of this
Agrecment to be unenforceable, the parties agree that the remaining provisions of this
Agreement shal! be enforced.

16. OPPORTUNITY TO SEEK ADVICE FROM ACCOUNTANT: The
parties acknowledge by the execution of this Agreement that they have had the
opportunity to have this document examined and/or reviewed by an independent

Initials:
Marion Blain Ronald W. Lech, II

Melissa Hatfield

 

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 10 of 11 PagelD 689

 

 

“Mar 20 08 02:51p SMVF Law otic @ 22.058 p.10

Settlement Agreement
Page Nine

accountant or certified public accountant of their own choice. The pares acknowledge
by the execution of this Agreement that each party had or has had the opportunity to have
an examination prepared by an independent accountant or certified public accountant of
their own choice prior to the execution of this Agreement. The parties acknowledge that

they have received no advice or opinion regarding the accounting or tax consequences
from attorney James R. “Rusty” Franklin, Esquire of The Franklin Law Firm, PLA.
(counsel for Blain), or Timothy R. Van Dusen of Siciliano Mychatowych Van Dusen and
Feul (counsel for Lech II and Hatfield) which may arise as a result of the execution of

this Agreernent.

|SIGNATLRE PAGES TO FOLLOW]

Initials:
Marion Blain Ronald W. Lech, II
Melissa Hatfield

 

 
Case 8:19-cv-02983-MSS-TGW Document 73-3 Filed 07/06/21 Page 11 of 11 PagelD 690

 

 

‘Mar '20 08 02:5ip SMVF Law i)

@Qe205:8 O41

EXECUTION PAGE BY MARION BLAIN
Dated this Say of March, 2008.

Wart Su.

MARION BLAIN

BEFORE ME, the und
BLAIN, who

identification,

ersigned Notary

Public, personally appeared MARION
] is personally known to me or [

] produced as
d who did take an oath,

DATED this © 3 dayor Mate , 2008.

 

(notarial seal)

# i MY COMMISSION # DD 440184

5 a? — EXPIRES: October 12, 2009 NOTARY PUBLIC

Bonded Thru Notary Public Undereriters f

    
  

    
 

  

     
   

STATE OF FLORIDA -——-

Printed Name: J Barnes K 3 sall Fob

 

 
